DENY; and Opinion Filed December 29, 2016.




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-16-01453-CV

                      IN RE ETHAN JEREMY HAZELTON, Relator

                      On Appeal from the 380th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 380-55640-2013

                            MEMORANDUM OPINION
                        Before Justices Lang-Miers, Evans, and Schenck
                                  Opinion by Justice Schenck
       Before the Court is relator’s December 13, 2016 petition for writ of habeas corpus in

which he seeks a writ discharging him from the confinement and restraint imposed by the trial

court’s December 13, 2016 commitment order. The Court is in receipt of the trial court’s

December 14, 2016 order vacating the December 13, 2016 finding of civil contempt and the

commitment order. Accordingly, we deny relator’s petition for writ of habeas corpus as moot.

We also vacate the deadlines to file the reporter’s record and to file responses to the petition.

Further, we discharge the bond paid by relator in accordance with this Court’s order of

December 13, 2016.




                                                  /David J. Schenck/
                                                  DAVID J. SCHENCK
161453F.P05                                       JUSTICE